Title: To George Washington from the Commissioners for the District of Columbia, 1 September 1792
From: Commissioners for the District of Columbia
To: Washington, George



Sir
George-town 1st Septr 1792

Esteeming it necessary to have your written order for Sales in the City we have enclosed a Draft, a Copy of that given last year, to be Signed against the approaching public Sales—An Idea has been pretty generally entertained, that it would be prudent to Sink a part of the price on condition of Speedy Improvement, and we have presumed to enclose the Draft of an Order calculated for that End, which we only wish to be Signed on its meeting your fullest approbation—We are Sir, with the greatest Respect &c.

Th. Johnson
Dd Stuart
Danl Carroll

